Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of withdrawn claims 41-43, 55-58, 62-67, 75-81 directed to inventions non-elected without traverse. Accordingly, claims 41-43, 55-58, 62-67, 75-81 are cancelled.
Claims 59, 68, 70-74, 82-84 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are deemed to be free of the prior art given the failure of the prior art to teach or reasonably suggest a method for restoration of male fertility in a wheat plant homozygous recessive for disruption of an endogenous MS1 polynucleotide that results in male sterility; wherein the nearest art is found in Klindworth, D.L. et al. 2002 Crop Science; Vol. 42, no.5. 1447-1450 (with evidence from Tucker, E. et al. Nature Communications, October 2017, Vol. 8, no. 869, pp. 1-10), which teaches restoration of fertility in progeny of a cross between homozygous recessive male sterile msms wheat plants and male fertile Msms wheat plants, but does not teach introduction of a heterologous Ms1 sequence that is operably linked to a polynucleotide of interest encoding a Ms1 locus; wherein the earliest published evidence for the Ms1 sequences of the instant claims and their physiological role is found in WO 2016/048891 to Albertsen published 31 March 2016 that claims priority to the instant provisional applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663